2022 IL App (1st) 220334-U

                                                                         FIFTH DIVISION
                                                                         AUGUST 19, 2022


                                         No. 1-22-0334

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                               )     Appeal from the
TIFFANY JAMISON-BATTS,                          )     Circuit Court of
                                                )     Cook County.
          Petitioner-Appellee,                  )
                                                )     No. 12 D 2043
         v.                                     )
                                                )
ALLEN BATTS,                                    )     Honorable
                                                )     Karen J. Bowes,
           Respondent-Appellant.                )     Judge Presiding.
________________________________________________________________________

        JUSTICE CUNNINGHAM delivered the judgment of the court.
        Presiding Justice Delort and Justice Hoffman concurred in the judgment.

                                          ORDER
¶1      Held: Appeal dismissed for lack of jurisdiction where no final judgment was entered and
              appellant failed to comply with the procedural requirements of Supreme Court Rule
              306(a)(5).

¶2      The respondent-appellant, Allen Batts, appeals from a judgment of the Circuit Court of

Cook County regarding his parenting time for the three children he shares with the petitioner-

appellee, Tiffany Jamison-Batts. For the following reasons, we dismiss this appeal for lack of

jurisdiction.
1-22-0334


¶3                                       BACKGROUND

¶4      Mr. Batts and Ms. Jamison-Batts were married in 2004 and have three children together,

who are all still minors. On October 15, 2012, the circuit court entered a judgment of dissolution

of marriage, which awarded Ms. Jamison-Batts sole parental decision-making authority and

awarded Mr. Batts “reasonable and liberal” parenting time.

¶5      On December 8, 2014, the trial court entered an Order of Protection against Mr. Batts,

which protected Ms. Jamison-Batts but not the minor children. Nonetheless, the Order of

Protection limited Mr. Batts’ parenting time. Throughout the next several years, the parties

engaged in litigation regarding the Order of Protection and Mr. Batts’ parenting time, during which

the minor children were represented by a children’s representative appointed by the circuit court

of Cook County. Over the course of litigation, Mr. Batts’ parenting time was sometimes supervised

and sometimes unsupervised. Eventually, the trial court suspended Mr. Batts’ parenting time

entirely and ordered reunification therapy for him and the minor children. The record reflects that

parenting time with the children under the supervision of the children’s representative began in

December 2020 and lasted until July 5, 2021. There has been no parenting time with Mr. Batts

since that date.

¶6      On February 10, 2021, Mr. Batts filed a petition to modify allocation of parental

responsibilities. The trial court conducted hearings on the petition on April 27, April 28, July 15,

and July 22, 2021. The hearings also involved other filings by the parties, including multiple

petitions for rule to show cause against each other.

¶7      On November 8, 2021, the trial court issued a written memorandum order and opinion. The

written order ruled, in relevant part:

                       “[] On the Court’s own motion, since the children have previously

                                               -2-
1-22-0334

              participated in counseling for parenting issues, Dr. Kerry Smith is appointed to

              assist the children to prepare for unsupervised parenting time with their father. She

              will provide counseling weekly for [Mr. Batts] and all 3 children beginning within

              10 days of this Order (or at the earliest date depending on her schedule). Beginning

              the week of December 19, 2021, [Mr. Batts] shall have dinner with the children

              unsupervised on Wednesday evenings from 5:00 p.m. until 8:00 p.m. Beginning on

              January 15, 2022, in addition to the weekly dinners, [Mr. Batts] will have

              unsupervised parenting time with the children every other Saturday and Sunday

              from 10 a.m. until 6:00 p.m. Beginning on Friday, March 4, and every other

              weekend thereafter. [Mr. Batts’] parenting time with the children shall be overnight

              until Sunday at 6 p.m. The cost for Dr. Smith shall be paid equally by the parties

              and Dr. Smith shall remain the family counselor as long as she determines that it is

              beneficial to the children.”

¶8     On January 3, 2022, Mr. Batts filed a petition for rule to show cause and for a finding of

indirect civil contempt, alleging that Ms. Jamison-Batts had “failed and willfully refused” to

comply with the trial court’s November 8, 2021, order and had prevented Mr. Batts from having

unsupervised parenting time with the children. Around the same time, Mr. Batts also filed an

emergency motion to bar ex parte communication between Ms. Jamison-Batts and the family

counselors.

¶9     On January 19, 2022, Mr. Batts filed an “Emergency Petition to Enforce [the] November

8, 2021, court order and for immediate commencement [of] parenting time.” The emergency

petition again alleged that Ms. Jamison-Batts had refused to comply with the November 8, 2021,

order and had “not tendered the children for any of the court[-]ordered parenting time since


                                              -3-
1-22-0334

November 8, 2021.” Mr. Batts argued that there was “no just reason to delay” his parenting time

pursuant to the November 8, 2021, order and asked the trial court to “order and direct [Ms.

Jamison-Batts] to produce the parties’ children for [Mr. Batts’] parenting time as previously

ordered.” On January 20, 2022, Mr. Batts filed a supplemental petition for rule to show cause and

for a finding of indirect civil contempt against Ms. Jamison-Batts. He repeated his allegations in

the emergency petition and added the request that Ms. Jamison-Batts be ordered to pay his costs

and attorney fees.

¶ 10   On January 20, 2022, the trial court entered an order directing the children’s representative

to contact possible therapists within 10 days, ordering both Mr. Batts and Ms. Jamison-Batts to

make payments of $1,500 each to the children’s representative within 14 days, and ordering Mr.

Batts to pay “the balance of his bill within 30 days thereafter.” The trial court then continued the

matter. Mr. Batts filed a motion to reconsider the January 20, 2022, order, arguing that the trial

court should reverse its order for him to make payments to the children’s representative on the

basis that the children’s representative had failed to provide Mr. Batts with a full accounting of

fees and had not kept an accurate account of his time.

¶ 11   On February 3, 2022, the trial court issued a written order on the parties’ multiple filings.

The order held:

                       “[] [Mr. Batts’] Motion for Child Representative to Turnover Complete

               Itemized Billing Statements for [Mr. Batts and Ms. Jamison-Batts] is granted and

               the Child Representative, LESTER BARCLAY (“BARCLAY”) shall turnover to

               counsel for [Mr. Batts] said documents by February 2, 2022.

                       [] [Mr. Batts] shall pay to BARCLAY the sum of $1500.00 as and for fees

               owed by Friday, February 4, 2022.


                                               -4-
1-22-0334

                   [] [Mr. Batts’] Emergency Motion to Bar Ex-Parte Communications with

            Counselor is denied.

                   [] [Mr. Batts’] Emergency Petition to Enforce November 8, 2021[,] Court

            Order and for Immediate Commencement of Parenting time is denied.

                   [] [Mr. Batts’] Motion to Reconsider Court Order Entered on January 20,

            2022[,] is denied.

            ***

                   [] [Mr. Batts’] motion to disqualify Dr. [Kerry] Smith as Family Counselor

            and Bar Her Report is hereby continued generally.

                   [] [Ms. Jamison-Batts] is granted 28 days to respond to [Mr. Batts’]

            Supplemental Petition for Rule to Show Cause and for Finding of Indirect Civil

            Contempt.

                   [] On the Court’s Motion, Ruth Krause is appointed to assist the children to

            prepare for unsupervised parenting time with [Mr. Batts]. Ruth Krause will provide

            counseling weekly for [Mr. Batts] and all 3 children beginning within 10 days of

            this Order. Beginning the week of March 21, 2022, [Mr. Batts] shall have dinner

            with the children unsupervised on Wednesday evenings from 5:00 pm until 8:00

            pm and thereafter follow the terms contained in the Court’s Trial Order dated

            November 8, 2021.

                   [] [Mr. Batts’] Supplemental Petition for Rule to Show Cause and for a

            Finding of Indirect Civil Contempt and [Ms. Jamison-Batts’] Motion to Enforce

            Court Order is set for status on April 11, 2022[,] via remote Zoom proceeding at

            11:00 a.m.


                                           -5-
1-22-0334

                        [] This matter is set for status on April 11, 2022[,] at 11:00 a.m. via remote

                Zoom proceedings.”

¶ 12    On March 4, 2022, Mr. Batts filed a notice of appeal, challenging the trial court’s orders

entered on January 20, 2022, and February 3, 2022.

¶ 13                                         ANALYSIS

¶ 14    We first address the issue of our jurisdiction to hear this matter. This court has

an independent duty to ensure that we have jurisdiction and to dismiss an appeal if it is lacking.

Ritchie Multi-Strategies Global, LLC By & Through Ritchie Capital Management, LLC v.

Huizenga Managers Fund LLC, 2019 IL App (1st) 182664, ¶ 11. “[E]xcept as specifically provided

in the supreme court rules, this court is without jurisdiction to review judgments, orders and

decrees that are not final.” In re Marriage of Kostusik, 361 Ill. App. 3d 103, 108 (2005). And an

order is final only “if it disposes the rights of the parties, either upon the entire controversy or upon

some definite and separate part thereof.” O’Gara v. O’Gara, 2022 IL App (1st) 210013, ¶ 30.

¶ 15    Here, the trial court’s February 3, 2022, order was clearly not a final judgment. Although

the order disposed of some of the parties’ matters, it left other matters pending (for example, Mr.

Batts’ petition for rule to show cause; Mr. Batts’ petition to disqualify the family counselor; and

Ms. Jamison-Batts’ motion to enforce the prior court order). As such, it was not a final judgment

ripe for appeal. See In re Marriage of Teymour & Mostafa, 2017 IL App (1st) 161091, ¶ 12 (parties

may only appeal from final orders disposing of every claim in a case, and our supreme court

defines a claim as any right, liability, or matter raised in an action); In re Marriage of Verdung,

126 Ill. 2d 542, 553 (1989) (except when otherwise allowed by statute or rule, a reviewing court

may only review final judgments that dispose of an entire action).

¶ 16    It is true that Rule 306(a)(5) (eff. Oct. 1, 2020) provides that a party may petition, this


                                                  -6-
1-22-0334

court, for leave to appeal from an interlocutory order “affecting the care and custody of or the

allocation of parental responsibilities for unemancipated minors.” Importantly however, Rule

306(b) provides that petitions for leave to appeal brought under Rule 306(a)(5) must be filed

“within 14 days of the entry or denial of the order from which review is being sought,”

accompanied by an authenticated supporting record and, if appellant chooses, a legal

memorandum. Ill. S. Ct. R 306(b)(1) (eff. Oct. 1, 2020). “The filing of a petition in the appellate

court [for leave to appeal] is a prerequisite to invoking appellate jurisdiction.” In re Alexis H., 335

Ill. App. 3d 1009, 1013 (2002), aff'd sub nom. In re A.H., 207 Ill. 2d 590 (2003).

¶ 17   No petition for leave to appeal was filed in this case, let alone within 14 days of entry of

the order being appealed. Instead, Mr. Batts merely filed a standard notice of appeal on March 4,

2022. This was insufficient to comply with the jurisdictional requirements as required by the

relevant supreme court rules. “The Illinois Supreme Court commands strict compliance with its

rules governing appeals and neither a circuit nor an appellate court has the authority to excuse

compliance with the filing requirements mandated by such rules.” Clark v. Han, 272 Ill. App. 3d

981, 984 (1995). Consequently, this court lacks jurisdiction to consider this matter. We therefore

dismiss this appeal for lack of jurisdiction.

¶ 18                                       CONCLUSION

¶ 19   For the foregoing reasons, we dismiss this appeal for lack of jurisdiction.

¶ 20   Dismissed.




                                                 -7-